Citation Nr: 0531589	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  94-46 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from November 1967 to November 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A February 1994 rating decision 
denied the veteran's application for an increase, and the 
veteran perfected a timely appeal.  A December 1994 rating 
decision granted a temporary 100 percent evaluation for 
treatment which required hospitalization for the period June 
13, 1994, to November 2, 1994.  An April 2004 rating decision 
granted a total disability rating due to individual 
unemployability (TDIU), effective December 2003.

In his substantive appeal, the veteran requested a Travel 
Board Hearing, and the case was remanded to the RO in 2003 so 
that a hearing could be scheduled.  An April 2005 RO letter 
informed the veteran that the hearing was scheduled for May 
23, 2005, and the claims file reflects no record of the 
letter having been returned as undelivered.  The veteran 
failed to appear for the hearing, and there is no record of 
his having requested a rescheduling.  Thus, the case has been 
processed as if the veteran withdrew his request for a 
hearing.  38 C.F.R. § 20.704(d) (2005).

As noted above, the Board remanded the case to the RO so that 
a hearing could be scheduled.  The RO completed that 
development and returned the case to the Board for further 
appellate review.  The veteran's representative submitted 
additional argument in his behalf in October 2005.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The veteran's PTSD manifests with anxiety, mildly 
dysphoric mood, insomnia, marital conflict, a lack of 
interest in activities, and social withdrawal.  No phobias, 
obsessive thoughts, rituals that interfere with his 
functioning, or thought disorder are manifested.

3.  Severe social impairment in the ability to form and 
maintain effective or favorable relationships with people; 
psychoneurotic symptoms of such severity and persistence that 
there is severe impairment in the ability to obtain or retain 
employment has not been more nearly approximated.

4.  Occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or an 
inability to establish and maintain effective relationships, 
has not been more nearly approximated.


CONCLUSION OF LAW

The requirements for a rating in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.126, 4.132, Diagnostic 
Code 9411 (1995), 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq., became effective after 
the veteran filed his claim in 1992.  The VCAA redefined the 
obligations of VA with respect to the duty to assist and 
mandated an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Secretary of Veterans Affairs 
determined that the VCAA is applicable to all claims filed 
before the date of enactment and not yet final as of that 
date.  See 66 Fed. Reg. 45,629 (2001); VA O.G.C. Prec. Op. 
No. 7-2003 (November 19, 2003).  Thus, the VCAA applies to 
the veteran's claim.

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the veteran in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in letters of May 2001 and March 2004, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claims for an 
increased rating, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence in his 
possession.

The veteran was also provided with a copy of the appealed 
rating decision, as well as June 1994 Statement of the Case, 
and multiple Supplemental Statements of the Case (SSOC).  
These documents provided him with notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  
Additionally, the December 2002 SSOC included a summary of 
the relevant VCAA regulatory provisions of 38 C.F.R. § 3.159.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran provided a September 
2004 letter to the RO, wherein he advised that he had no 
further evidence to submit.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination.  Under the circumstances in this 
case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims).

Relevant law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered.  Current rating evaluations of 
mental disorders include consideration of the criteria of the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), 38 C.F.R. § 4.130, but the VA rating 
criteria govern the overall evaluation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442-44 (2002).  An evaluation of 
the disability level of a mental disorder is based on the 
total evidentiary picture of the appellant's occupational and 
social impairment.  Further, social impairment is not the 
sole criterion on which an evaluation is based.  38 C.F.R. 
§ 4.126(a), (b).  Not every criterion of a higher rating 
criteria must be met in order for an appellant to receive the 
higher evaluation, 38 C.F.R. § 4.21, and that any doubt as to 
whether to apply a higher rating is resolved in favor of the 
higher rating.  38 C.F.R. § 4.3.  If a disability picture 
more nearly approximates the higher criteria, the higher 
rating will be assigned.  38 C.F.R. § 4.7.  Further, 
applicable rating criteria are applied via an overall 
assessment of one's disability picture.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).

Factual background

The January 1994 examination report reflects that the veteran 
complained of depression, anxiety, and a short temper since 
1980.  He related that his treatment included Thorazine, 125 
mg, at bedtime and Vistaril every other day.  The mental 
status examination revealed the veteran to be alert and 
oriented in all spheres and coherent in speech.  His mood was 
dysphoric, as he reported insomnia, nightmares, occasional 
flashbacks, anger social isolation, and explosiveness.  He 
denied hallucination or delusion and suicide or other 
dangerous ideation.  His memory was disturbed, especially 
short-term, and his concentration was poor.  Judgment was not 
disturbed.  The examiner assessed the veteran's PTSD on Axis 
I as chronic, and he assessed Axis V, Global Assessment of 
Functioning (GAF), as 57.

Upon receipt of the February 1994 examination report, the 
February 1994 rating decision denied the veteran's 
application for an increase and continued his 50 percent 
evaluation.

VA Forms 10-2406, Recommendation For Release Of Patient In 
Home Other Than His Own, for July 1994 and September 1994 
reflects that the veteran's wife reported having reached her 
point of exhaustion in dealing with the veteran.  She 
reported that the veteran was making poor use of his leisure 
time, and he needed encouragement to get involved in outside 
activities.  The veteran exhibited poor grooming, was 
cooperative, showed an overall low mood, yet smiled at 
inappropriate times.  He took frequent showers for anxiety.  
The evaluator also assessed the veteran as Valium-dependent.  
The September 1994 form reflects that he was fairly well 
groomed, was quiet and cooperative, and that he socialized 
well with his peers.  The evaluator noted no suicide or 
homicide ideation.

A November 1994 medical summary reflects that, after the 
veteran's wife reported that he had not slept in four days 
and threatened her, he was admitted.  The veteran related 
that his treatment for PTSD included Valium for the prior 10 
years, and that he had an experienced an accidental overdose 
five years' earlier.  He also related that he experienced an 
accidental overdose of Thorazine in March 1994, and that his 
sleep had remained poor despite use of those medications.  He 
denied a history of auditory or visual hallucinations, he was 
not paranoid, and he denied legal problems.  The report 
reflects that, two to three months prior to the admission, 
the veteran's private provider started tapering his Valium 
dosage down to the then current 2 mg three times a day.  
After the onset of the tapering, the veteran became more 
aware of his long-term marital discord of some 15 years.  He 
related that he had struck his wife three months' earlier but 
only after she first struck him.  He reported decreased mood 
with hopelessness but denied suicide or homicide ideation.  

The mental status examination revealed the veteran as 
casually dressed and his affect was constricted.  He had very 
poor motivation, and his psychomotor responses were slightly 
slow.  Speech was normal in rate and rhythm.  He was 
indecisive and hesitant, his thinking was goal oriented, and 
there was no evidence of a formal thought disorder.  The 
veteran denied auditory or visual hallucinations, as well as 
homicide or suicide ideation, and there was no evidence of 
delusions.  His mood was a little bit dysphoric, and he was 
slightly anxious, but the examiner noted that he reported 
more anxiety than was observed.  His cognition was grossly 
intact, he was alert and oriented, judgment was good, and 
insight fair.  The veteran adjusted quite readily to his 
assigned ward, felt very comfortable in the hospital, and was 
not motivated for discharge, as he used the hospital as an 
avoidance of his marital conflict.  He was offered 
residential placement, but he declined and was discharged to 
home.  No sign of PTSD was observed during his in-patient 
stay.  The discharge diagnosis included a generalized anxiety 
disorder.  A GAF was not assessed.

The Board notes that, in his substantive appeal, the veteran 
asserted that had the above evidence been fairly considered, 
he would have received a higher evaluation.  The Board 
further notes, however, that after receipt of the above 
evidence, a December 1994 rating decision granted a temporary 
100 percent evaluation for the period June 13, 1994, through 
November 2, 1994.

The December 1997 examination report reflects that the 
veteran reported sleep disturbance, temper outbursts 
triggered by small things, and on-and-off spats with his 
wife.  He also related that constant pain from his physical 
disabilities aggravated his depression, as he felt anxiety, 
and the pain kept him awake at night.  He also related that 
he entertained occasional suicide thoughts, but he had never 
acted on them.  Mental status examination revealed the 
veteran to be tense and apprehensive, wincing in pain and 
unable to sit still.  He walked with the aid of a cane.  His 
speech was goal directed with a monotonous rhythm but regular 
in rate.  His affect was intense and his mood one of anxiety 
and depression.  No active suicidal or homicidal ideas were 
elicited, but the veteran admitted to occasional auditory 
hallucinations, which occurred primarily at night of, "I'm 
going to kill you."  His concentration was poor, as 
reflected by his inability to do serial sevens.  Immediate 
recall was intact, and judgment and insight were present.  
The veteran related that he was uncomfortable around people 
and preferred to be to himself.  The Axis I diagnoses were 
PTSD, chronic, and major depressive disorder.  The GAF was 
assessed as 45.

The July 2001 examination report reflects that the veteran 
described his relationship with his wife of 27 years as 
frequently troubled, and that his last psychiatric 
hospitalization was in 1994.  He related that he did little 
besides work around the house and yard, and described his 
difficulty as a result of his triple bypass heart surgery and 
resultant leg pain.  He discontinued his outpatient therapy 
due to his heart surgery, but he continued to renew his 
Trazodone and Ativan, and he intended to resume his 
outpatient treatment.  

The veteran reported that, since his last examination in 
1997, he had continued to experience insomnia, sleep 
disturbance, nightmares, and flashbacks.  He reported a long 
history of depression with both passive and occasionally 
active suicide ideation, though the last time he felt 
actively suicidal was 1994.  The veteran reported that he 
noted an increase in depression as the pain in his back and 
legs had increased.  He also reported difficulty controlling 
his temper while driving, and described his marriage as 
somewhat more stable since the 1997 examination, though he 
still had occasional arguments with his wife.  He complained 
of frequent anxiety attacks during which he was short of 
breath, confused, and cried, the most recent of which was 
three weeks prior to the examination.  

Mental status examination revealed a person who was 
moderately obese, walked with a cane, and who difficulty 
hearing.  He avoided eye contact and displayed moderate 
levels of anxiety.  His speech was spontaneous and relevant, 
mood was depressed with congruent but restricted affect.  The 
veteran's thinking was logical and goal oriented, without 
evidence of underlying thought disorder.  He denied 
hallucinations and delusions.  The examiner noted that he 
described credible anxiety attacks, though none occurred 
during the examination.  The veteran denied any current 
suicide intent or plan.  His long-term memory was grossly 
intact, and short-term recall and concentration were 
moderately impaired.  He was capable of abstractions but 
could not perform calculations.  The examiner rendered Axis I 
diagnoses of PTSD, chronic, and major depressive disorder, in 
partial remission.  GAF was assessed as 50, and the examiner 
noted that it was not possible to separately quantify the 
effects of the PTSD and the major depressive disorder.

The March 2003 examination report reflects that the veteran 
reported having discontinued his outpatient psychiatric 
treatment, to include his medications, in December 2001, and 
that he noticed no change in his mood or anxiety level after 
discontinuance of his medications.  The veteran related that 
he stopped working in 1989 due to his other disabilities, and 
that the pain and other discomfort associated with those 
disabilities rendered normal household tasks quite difficult.  
He described worry and depression due to his physical 
condition, associated with passive suicidal ideation, and he 
related that, because of his physical disabilities, he often 
felt like he was just waiting to die.  He reported insomnia 
both due to nightmares and the need to urinate, which 
resulted in his getting only three or four hours sleep a 
night.  He also reported intrusive thoughts about Vietnam and 
occasional nightmares, and he described some social 
isolation, although he socialized with friends at a local 
store where he bought cigarettes.  He reported a better 
relationship with his wife, marked by less irritability since 
his last examination.  

The veteran also described occasional panic attacks with 
indefinite triggers, the most recent having occurred several 
weeks prior to the examination.  He did not indicate any 
significant periods of remission since the last examination, 
except for the improved relationship with his wife.  He 
attributed his inability to work to his physical problems.  
The veteran reported that he spent much of his time doing 
household chores, as his physical problems caused him to take 
a long time to complete them.  He watched television and 
accompanied his wife grocery shopping, though he reported 
occasional discomfort in stores and waited in the car while 
she shopped.  The veteran rarely drove and reported no recent 
incidents of road rage.  His appearance reflected adequate 
maintenance of personal hygiene and effective management of 
finances, diet, and other activities of daily living.  

Mental status examination revealed the veteran as 
appropriately dressed, alert, and oriented in all spheres, 
though he was somewhat confused as to the purpose of the 
examination.  The examiner noted no impairment of 
communication or thought process.  Speech was spontaneous, 
relevant, and at a normal rate and rhythm.  Thought process 
was logical, goal oriented, and without evidence of formal 
thought disorder.  He denied hallucinations and delusions.  
His mood was moderately dysphoric with constricted but 
congruent affect, and he denied any current suicide or 
homicide ideation, intent, or plan.  Long- and short-term 
recall were grossly intact, with mild impairment of attention 
and concentration noted.  He described credible panic attacks 
on average of twice a month, and he denied rituals or 
obsessions which interfered with his functioning.  Axis I 
diagnosis was PTSD, chronic, and major depressive disorder in 
substantial remission.  The examiner assessed the veteran's 
GAF as 53, in light of the veteran's occasional irritability 
and discomfort in public places and the fact that he had 
little interest in significant activities.

The March 2004 examination report reflects that the veteran 
reported increasing symptomatology, to include diabetic 
neuropathy and retinopathy, and a heart attack approximately 
one year earlier, which reinforced his conviction that he had 
nothing to live for.  He also reported that his relationship 
with his wife had become increasingly stormy and he was 
considering moving out.  He related that she started most of 
the arguments, and some included physical violence on her 
part.  The veteran related that he had become blind in one 
eye, and he spent most of his time doing odd jobs around the 
house and paying bills.  The friends with whom he socialized 
at a local convenience store had moved to Florida, and, as a 
result, he limited his socialization to his sisters and wife, 
that is, when he and his wife were on speaking terms.  He 
reported no contributory stressors since his last 
examination.  

The veteran reported a lack of interest in most activities, 
passive suicide ideation, and a lack of feeling for his wife, 
other than anger and fear.  He also reported high general 
levels of anxiety and anger, which he described as panic 
attacks.  The examiner, however, noted that the veteran's 
description did not clearly indicate full-blown panic 
attacks.  The veteran denied any hobbies and was unable to 
account for how he spent most of his time.  

Mental status examination revealed the veteran as casually 
dressed and appropriately groomed.  He was alert, and 
oriented in all spheres, and he made somewhat better eye 
contact than at the last examination.  His behavior was 
appropriate to the interview setting.  The examiner noted no 
impairment of communication or thought process.  Speech was 
spontaneous, relevant, and at a normal rate and rhythm.  
Thought process was logical, goal oriented, and without 
evidence of formal thought disorder.  He denied 
hallucinations and delusions.  His mood was mildly dysphoric 
with constricted affect, and he denied any current suicide or 
homicide ideation, intent, or plan, but reported passive 
suicidal ideation.  He described no phobias, obsessive 
thoughts or rituals that interfered with his functioning.  
Axis I diagnosis was PTSD, chronic, and major depressive 
disorder in substantial remission.  GAF was 50, in light of 
the veteran's insomnia, marital conflict, lack of interest in 
activities, and social withdrawal.

Analysis

The rating criteria for mental disorders were changed on 
November 7, 1996.  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran may be entitled to resolution of 
his claim under the criteria that are to his advantage.  The 
old rating criteria may be applied throughout the period of 
the appeal, if they are more favorable to the veteran.  New 
rating criteria, however, may be applied only from the 
effective date of the change forward, unless the regulatory 
change specifically permits retroactive application.  
38 U.S.C.A. § 5110(g); VA O.G.C. Prec. Op. No. 7-2003 (Nov. 
19, 2003); VA O.G.C. Prec. Op. No. 3-2000 (April 10, 2000).

The August 2001 SSOC informed the veteran of the current 
rating criteria, and the RO considered his claim under both 
criteria, which means the Board may do likewise.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).  Under the prior rating 
criteria for PTSD, consideration was given to reduction of 
initiative, flexibility, efficiency and reliability levels, 
as well as to the ability to maintain wholesome relationships 
with people.  "Severe" social impairment in the ability to 
form and maintain effective or favorable relationships with 
people; psychoneurotic symptoms of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment, warranted a 70 percent 
evaluation.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  
A 100 percent evaluation required that attitudes of all 
contacts except the most intimate be so adversely affected so 
as to result in virtual isolation in the community.  
Symptomatology reflected total incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior; and the veteran was 
demonstrably unable to obtain or retain employment.  Id.  
 
In the case of Hood v. Brown, 4 Vet. App. 301 (1993), the 
Court, then named the United States Court of Veterans 
Appeals, stated that the term "definite" in 38 C.F.R. § 4.132 
(1993) was "qualitative" in character, whereas, the other 
terms were "quantitative" in character, and invited the Board 
to "construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 
2002).
 
In a precedent opinion, dated November 9, 1993, the General 
Counsel concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  VA 
O.G.C. Prec. Op. No. 9-93, 59 Fed. Reg. 4753 (1994).  In that 
opinion, the term "considerable," as used in 38 C.F.R. 
§ 4.132 to describe a the criterion for a 50 percent 
evaluation, was defined to describe a "rather large," degree 
of strength or intensity.  Id., at 5.  VA, including the 
Board, is bound by this interpretation of the term.  38 
U.S.C.A. § 7104(c) (West 2002). 

VA O.G.C. Prec. Op. No. 9-93 did not define the term, 
"severe," but the Board may infer that it means more than 
rather large.  Further, the General Counsel considered the 
ordinary meaning of the word as defined in the dictionary.  
One accepted definition of "severe" is, extremely intense.  
Webster's II New College Dictionary 1012 (2001).  Thus, to 
more nearly approximate a 70 percent evaluation under the 
prior rating criteria, the evidence must show the veteran's 
PTSD symptomatology to manifest in an extremely intense 
manner.  The Board finds that the preponderance of the 
evidence shows the veteran's PTSD to have more nearly 
approximated a 50 percent evaluation under the prior 
criteria.  38 C.F.R. §§ 4.3, 4.7 (2005).

First considering the evidence as it relates to the veteran's 
social impairment, the examination reports reflect that his 
PTSD impacted his ability to form and maintain social 
relationships, as reflected by his marital discord, and his 
tendency to be isolative, by spending most of his time around 
the house.  Nonetheless, the examination reports also reflect 
that, prior to their relocating to Florida, the veteran did 
have friends he associated with at a neighborhood convenience 
store, and he related that he replaced that social outlet 
with his sisters.  Thus, while his social skills are 
negatively impacted by his PTSD symptoms, he still maintains 
a relationship with his sisters, which the Board finds places 
his impairment at a considerable, rather than a severe level.  
He also related that it was his wife who precipitated the 
majority of their arguments and, at times, even struck him.  
The March 2004 examination report reflects that the veteran 
related that he had withdrawn his savings the day of the 
examination to facilitate his decision to move out.  The 
Board also notes that the evidence shows that the veteran's 
depression and passive suicide ideation were related to his 
serious physical ailments.  As concerns the industrial impact 
of the veteran's PTSD symptoms, again, he related that his 
inability to work was due to his physical disabilities and 
not his PTSD symptomatology.  Moreover, the veteran reported 
no auditory hallucination since the isolated event related at 
the 1997 examination, and he reported at the 2003 examination 
that he had discontinued both his medication and counseling 
therapy without any increase in symptomatology.

These factors are consistent with the veteran's GAF 
assessment at the 2001, 2003, and 2004 examinations, which 
was 53, 50, and 50, respectively.  The GAF considers 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  DSM-IV, p. 
46; see also Mauerhan v. Principi, 16 Vet. App. at 442-44.  A 
GAF of 50 is at the top end of the 41 to 50 range, which is 
indicative of serious impairment in social, occupational, or 
school functioning, only one point below the 51 to 60 range 
for moderate symptoms.  Id.  His GAF has not been less than 
50 since the 1997 examination.

Thus, the preponderance of the evidence shows the veteran's 
industrial impairment to be no more than considerable under 
the prior criteria and, overall, his PTSD does not more 
nearly approximate a 70 percent evaluation.  38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Code 9411 (1995).

Under the current rating criteria, PTSD which manifests with 
occupational and social impairment reflective of deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; or an 
inability to establish and maintain effective relationships, 
warrant an evaluation of 70 percent.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).  Total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, warrants an evaluation of 100 percent.  Id.

Of the current criteria for a 70 percent evaluation, the only 
related symptom which the veteran has consistently manifested 
has been depression, but, as discussed under the prior 
criteria, his depression has been primarily due to his 
physical disabilities.  The Board notes his report of 
occasional panic attacks at the 2003 examination and the 
examiner's observation at the 2004 examination that the 
veteran's description of his anxiety symptoms fell short of 
"full-blown" panic attacks.  The veteran's suicide ideation 
was passive rather than active, and it was related to his 
ruminating over his physical ailments.  Thus, neither does 
the veteran's PTSD symptoms more nearly approximate a 70 
percent evaluation under the current criteria.  38 C.F.R. 
§ 4.7 (2005).

The Board has considered the reasonable doubt doctrine as 
concerns all of the veteran's disabilities, 38 C.F.R. § 4.3 
(2005), and finds that the preponderance of the evidence 
shows the veteran's PTSD to more nearly approximate a 50 
percent evaluation.  38 C.F.R. § 4.132, Diagnostic Code 9411 
(1995); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005).  The 
Board further finds that a 50 percent evaluation adequately 
compensates the veteran for his functional loss due to his 
PTSD symptomatology.  38 C.F.R. § 4.7.  The Board also notes 
that an April 2004 rating decision granted the veteran TDIU, 
effective December 2003.


ORDER

Entitlement to an increased rating for PTSD is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


